Citation Nr: 1634561	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  02-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for an upper respiratory disability.

8.  Entitlement to service connection for pes planus.

9.  Entitlement to a compensable initial evaluation for hemorrhoids.

10.  Entitlement to a compensable initial evaluation for a right hamstring disability.

11.  Entitlement to an initial evaluation for a cervical myofascial syndrome in excess of 10 percent.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to recognition as having basic eligibility for nonservice-connected pension benefits, to include whether an overpayment of pension benefits was properly created, is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran entered into active service on July 7, 2000, and had an entry level separation from service on October 13, 2000.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2001 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The December 2001 rating decision denied the Veteran's claims for entitlement to service connection for glaucoma, an acquired psychiatric disability, an upper respiratory disability, a bilateral shoulder disability, a back disability, a right hip disability, pes planus, headaches, a right hamstring disability, hemorrhoids and myofascial syndrome.

The issues on appeal were remanded in August 2003 in order to obtain Social Security Administration records and to schedule new VA examinations.  The issues were remanded again in September 2008 for a hearing before a Veterans Law Judge.  A hearing was held at the RO in December 2008 before a Judge who has since retired from the Board.  

In a May 2009 decision, the Board, in part, denied service connection for glaucoma and an acquired psychiatric disability.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a joint motion, vacated that portion of the May 2009 decision which denied service connection for glaucoma and an acquired psychiatric disability, and remanded those issues to the Board for compliance with the instructions in the joint motion.

Thereafter, while the appeal was being developed following a Board remand, a December 2011 rating decision granted service connection for a right hamstring disability, hemorrhoids and myofascial syndrome.  The Veteran now appeals the initial ratings assigned in that rating decision. 

Finally, in October 2012, all issues other than entitlement to a TDIU were remanded for a Board hearing.  

In July 2015, the Veteran and his witness C.M. testified at a Travel Board hearing before one of the undersigned Veterans Law Judges, S. Heneks.  In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, Michael Martin.  A transcript of each hearing is of record.  

All Veterans Law Judges who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review. 

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  In a May 2016 letter, the Veteran was advised of his right to another hearing before the third member of the panel pursuant to Arneson; however, in that same month he elected to waive his right to a third hearing before that individual.  Therefore, in accordance with Arneson, an additional hearing is not needed.

In a December 2015 remand, the Board listed the issue of entitlement to a TDIU as an issue, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation). 

The Board notes that the decision issued by the Board in December 2015 decided the issue of entitlement to an increased rating for pseudofolliculitis barbae.  Therefore, the matter is no longer on appeal.  Testimony given by the Veteran on that issue in February 2016 may be conserved to be a new claim.  That matter is referred to the RO for initial adjudication.  

The issue of entitlement to recognition as having basic eligibility for nonservice-connected pension benefits, to include whether an overpayment of pension benefits was properly created, was addressed only in the February 2016 hearing.  Therefore, that issue is the subject of a separate Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's December 2015 remand requested that the AOJ conduct additional development, including numerous VA examinations.  After completion of the development, the AOJ was to readjudicate the claims on appeal.  If any benefit sought was not granted, the Veteran and his representative were to be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record was returned to the Board for further review.

Thereafter, the AOJ undertook development, including conducting VA examinations in February 2016, and obtaining VA treatment records.  The Veteran submitted additional medical evidence.

However, the AOJ did not readjudicate the issues after the VA examinations were conducted and the additional medical records were associated with the eFolders.  As a result, the Board finds that the development requested by the Board's December 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Additional development must be conducted.

In addition, the Veteran's eFolders include a fax cover sheet from Workforce Solutions of Greater Dallas, sent in December 2015.  The cover sheet indicates that a total of 3 pages were sent.  The Subject was "UPDATED INCREASE."  However, the eFolders do not include any pages other than the cover sheet.  Thus, it appears that there exist outstanding relevant post-service treatment records.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization and information from the Veteran, obtain and associate with the Veteran's eFolders all outstanding records of from Workforce Solutions, to include the missing pages from the December 2015 fax.  

Document the efforts made to obtain these records along with any negative responses.

2.  Then, complete any development deemed necessary in light of evidence obtained pursuant to Paragraph 1, above.  

3.  Then, readjudicate the claims on appeal, to include determining whether a TDIU is warranted.  If the Veteran's service-connected disability meets criteria under 38 C.F.R. § 4.16(a), adjudicate the appeal of whether a TDIU is warranted.

If any benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





			
	S. HENEKS	M.C. GRAHAM
	               Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
	                                                 MICHAEL MARTIN
	Veterans Law Judge 
	 Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

